Title: From James Madison to James Wilkinson, [17 November 1813]
From: Madison, James
To: Wilkinson, James


        
          [17 November 1813]
        
        You are instructed to make known to Sir George P. in answer to his letter of Ocr. 17 & for the information of his Govt. that the Govt. of the U.S. adhering unalterably to the principle & purpose declared in the commun[i]cation of Genl. Dearborn to him on the subject of the 23 Amer. Soldiers prisone[r]s of war sent to England to be tried as Criminals, & the confinement of a like number of B. soldiers, prisoners of war selected to abide the fate of the former has in consequence of the step taken by the B. Govt. as now communicated ordered 46 B. officers into close confinement, who will be immediately put to death, in case of the putting to death of the 46 Amer. officers & non Comd. officers ordered into close confinements; and that they will not be discharged from their close confinemt. untill it shall be known that the 46 Amer officers & non Comd. officers in question are no longer confined.
        You are also to make known to Sr. G. P. for the information of his Govt that in the event of any proceedings of the B. Commanders on our Coast, agst. the Cities, towns or villages of the U.S or agst. the inhabts. thereof, contrary to the laws of war observed among Civilized nations, as threatened in his communication of the 17 Ocr, the U.S. will avail themselves of the means in their power for such examplary retaliations as may produce a return to those legitimate modes of warfare, from which no other consideration that [sic] the necessity imposed by the conduct of the enemy, could ever induce them to depart.
       